DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is required to certify that the international application was not withdrawn or considered to be withdrawn, either generally or as to the United States, prior to the filing date of the national application claiming benefit under 35 U.S.C. 120 and 365(c) to such international application (MPEP § 1895.01).
Claim Objections
The claim(s) 14 is/are objected to because they include reference characters which are not enclosed within parentheses.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim(s) 19 is/are objected to because of the following informalities:  “A” on line 2 in claim 19 should probably be --the--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

Claim(s) 6-9 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the phrase "when" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Regarding claim 7, the phrase "when" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Regarding claim 8, the phrase "when" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Regarding claim 9, the phrase "when" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 
Claim(s) 1, 5, 10-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moy et al. (US 6,583,419) in view of Whittaker et al. (US 2006/0152322).
	In regard to claim 1, Moy et al. disclose a radiation detection panel, comprising:
(a) a substrate (e.g., see “… substrate 4 …” in 
    PNG
    media_image1.png
    633
    1678
    media_image1.png
    Greyscale
 and the ninth column 4 paragraph);
(b) a plurality of photoelectric conversion elements provided on one surface of the substrate (e.g., see “… photosensitive elements 5 …” in Fig. 5 and the ninth column 4 paragraph);
(c) an insulating layer provided on the plurality of photoelectric conversion elements, the insulating layer being light transmissive (e.g., see “… photosensitive elements 5 and their column conductors 6 and row conductors 7 are covered with one and the same passivation layer 8 which protects them especially from moisture … passivation layer 8 which is about 1.8 if it is silicon nitride …” in Fig. 5, the tenth column 4 paragraph, and the eleventh column 5 paragraph);
e.g., see “… protection layer 11 …” in Fig. 5 and the ninth column 4 paragraph);
(d) a bonding layer provided between the insulating layer and the protective layer, the bonding layer being light transmissive (e.g., see “… barrier 10, in addition to its impermeability to the corrosive chemical species coming from the converter 2, will preferably have high transparency to the light produced by the converter 2 …” in Fig. 5 and the next to last column 5 paragraph);
(e) a scintillator provided on the protective layer and covering the plurality of photoelectric conversion elements (e.g., see “… converter 2 is then a scintillator screen, for example made of rare-earths oxysulfide or cesium iodide …” in Fig. 5 and the twelfth column 4 paragraph); and
(f) a moisture-proof layer covering at least the scintillator (e.g., “… support should be capable of withstanding the temperatures used for the deposition and annealing of the detector. For cesium iodide, this temperature is about 300°C. It must be moisture-proof …” in the sixth column 2 paragraph or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cover at least the scintillator with a “moisture-proof” layer in order to protect at least the scintillator from moisture).
While Moy et al. also disclose that the bonding layer including a polymer material (e.g., see “… barrier 10 has to be made out of materials compatible with the making of the contacts … materials are for example resins … category of material that is very useful is polyparaxylene …” in the third, fourth, and sixth column 6 paragraph), the panel of Moy et al. lacks an explicit description that the polymer material have at least one of a reactive group that polyparaxylene” is often refer to as parylene1.  Further, commercially available polymers are well known in the art (e.g., see “… in preparation for the parylene coating, an adhesive promotor such as a very thin Silane, Carboxyl or Silane and Carboxyl layer 110 (shown in FIG. 13) is deposited … this very thin layer 110 may be formed by dipping the subassembly in a Silane or other adhesive before deposition of the parylene … publication entitled "Parylene Conformal Coatings Specifications and Properties," published by Specialty Coating Systems, Indianapolis, Ind. … While having excellent dielectric insulative properties, the surface of the deposited parylene will not bond or adhere to plated copper. It has been discovered, however, that a suitable adhesive promoter is accomplished by adding a positively charged moiety to the backbone of the parylene compound. This is advantageously accomplished by using the plasma enhanced chemical vapor deposition (PECVD) process. In one embodiment, the process is a Carboxl or Silane gas phase chemical reactions at low pressures (10 to 500 mT), voltages typically in the range of about 200 to 700 volts, currents typically in the range of about 3 to 7 amp and power in the range of about 6V to 2000 watts. The resulting surface (indicated at 120 in FIG. 15) populated with reactive sites, ready to receive an adhesive or coating. The mechanism is believed to be primarily due to hydrogen bonding and covalent bonding due to this adhesive or coating reacting to the changed moiety …” in paragraphs 62, 64, and 69 of Whittaker et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of e.g., comprising “adding a positively charged moiety to the backbone of the parylene compound” as “a suitable adhesive promoter” in order to “bond or adhere to plated copper”) for the unspecified polymer material of Moy et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional polymer material (e.g., comprising at least one of a reactive group that chemically bonds to an inorganic material and a reactive group that chemically bonds to an organic material, in order to be “compatible with” copper contacts) as the unspecified polymer material of Moy et al.
	In regard to claim 5 which is dependent on claim 1, Moy et al. also disclose that the scintillator includes a halogen compound as a main component (e.g., “… converter 2 is then a scintillator screen, for example made of … cesium iodide …” in Fig. 5 and the twelfth column 4 paragraph).
	In regard to claim 10 which is dependent on claim 1, Moy et al. also disclose that the protective layer covers an entire of the substrate (e.g., “… photosensitive elements 5 and their column conductors 6 and row conductors 7 are covered with one and the same passivation layer 8 which protects them especially from moisture … it is desirable that the barrier 10 should be particularly well-fitted to the surface on which it is deposited, i.e. it should cover all its raised features. Here, it is deposited on the passivation layer 8 … To further increase the protection of the photosensitive sensor 1, it is possible that the barrier 10 will furthermore comprise a protection layer 11 …” in the tenth column 4 paragraph and the first and fourteenth column 6 paragraphs or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date 
	In regard to claim 11 which is dependent on claim 1, Moy et al. also disclose that the bonding layer is further provided between the substrate and the protective layer (e.g., see Fig. 5).
	In regard to claim 12 which is dependent on claim 1, Moy et al. also disclose that in a plan view, the bonding layer covers a region where the plurality of photoelectric conversion elements are provided (e.g., see Fig. 5 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the bonding layer covers a region where the plurality of photoelectric conversion elements are provided in order to optically couple the sensor 1 and converter 2).
	In regard to claim 13 which is dependent on claim 1, Moy et al. also disclose that in a plan view, the bonding layer covers a region where the scintillator is provided (e.g., see Fig. 5 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the bonding layer covers a region where the scintillator is provided in order to optically couple the sensor 1 and converter 2).
	In regard to claim 14 which is dependent on claim 1, Moy et al. also disclose that the bonding layer covers the array substrate on a side where the scintillator is provided (e.g., see Fig. 5).
	In regard to claim 15 which is dependent on claim 1, Moy et al. also disclose that the bonding layer covers an entire of the substrate (e.g., “… photosensitive elements 5 and ” in the tenth column 4 paragraph and the first column 6 paragraph or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the bonding layer covers an entire of the substrate in order to protect the conductors from moisture).
	In regard to claim 17, the cited prior art is applied as in claim 1.  Moy et al. also disclose a radiation detector comprising:  the radiation detection panel; and at least one of a circuit board electrically connected to the radiation detection panel or a communication circuit board (e.g., “… medical radiology … visible light thus generated is transmitted to the photosensitive elements of the sensor which carry out a photoelectrical conversion of received light energy into electrical signals that can be exploited by appropriate electronic circuits …” in the first and third column 1 paragraphs or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the “appropriate electronic circuits” comprises at least one of a circuit board electrically connected to the radiation detection panel or a communication circuit board in order to display an radiological image).
	In regard to claim 20, the cited prior art is applied as in claim 1.  Moy et al. also disclose a method for manufacturing the radiation detection panel, the method comprising:
(a) forming an insulating layer on a plurality of photoelectric conversion elements, the insulating layer being light transmissive (e.g., “… photosensitive elements 5 and their ” in the tenth column 4 paragraph and the eleventh column 5 paragraph);
(b) forming, on the insulating layer, a light transmissive bonding layer (e.g., “… barrier 10, in addition to its impermeability to the corrosive chemical species coming from the converter 2, will preferably have high transparency to the light produced by the converter 2 … it is desirable that the barrier 10 should be particularly well-fitted to the surface on which it is deposited, i.e. it should cover all its raised features. Here, it is deposited on the passivation layer 8 … barrier 10 has to be made out of materials compatible with the making of the contacts …” in the eleventh column 5 paragraph and the first and third column 6 paragraphs);
(c) forming a protective layer on the bonding layer (e.g., “… barrier 10 will furthermore comprise a protection layer 11 on the surface, made of a material that is particularly inert chemically … protection layer 11 of this type can be fluoride based …” in the last two column 6 paragraphs);
(d) forming a scintillator on the protective layer, the scintillator covering the plurality of photoelectric conversion elements (e.g., “… barrier 10 has been shown in its configuration with a protection layer 11, which is on the converter 2 side. In this configuration, the barrier 10 has to withstand the temperature of deposition of the converter 2 which is about 300° C. for cesium iodide for example …” in the fourth column 7 paragraph); and
(e) forming a moisture-proof layer covering at least the scintillator (e.g., “… support should be capable of withstanding the temperatures used for the deposition and annealing of the detector. For cesium iodide, this temperature is about 300°C. It must be moisture-proof …” in the sixth column 2 paragraph or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed moisture-proof” layer covering at least the scintillator in order to protect at least the scintillator from moisture).
While Moy et al. also disclose that the bonding layer including a polymer material (e.g., see “… barrier 10 has to be made out of materials compatible with the making of the contacts … materials are for example resins … category of material that is very useful is polyparaxylene …” in the third, fourth, and sixth column 6 paragraph), the method of Moy et al. lacks an explicit description that the polymer material have at least one of a reactive group that chemically bonds to an inorganic material and a reactive group that chemically bonds to an organic material.  However, commercially available polymers are well known in the art (e.g., see “… in preparation for the parylene coating, an adhesive promotor such as a very thin Silane, Carboxyl or Silane and Carboxyl layer 110 (shown in FIG. 13) is deposited … this very thin layer 110 may be formed by dipping the subassembly in a Silane or other adhesive before deposition of the parylene … publication entitled "Parylene Conformal Coatings Specifications and Properties," published by Specialty Coating Systems, Indianapolis, Ind. … While having excellent dielectric insulative properties, the surface of the deposited parylene will not bond or adhere to plated copper. It has been discovered, however, that a suitable adhesive promoter is accomplished by adding a positively charged moiety to the backbone of the parylene compound. This is advantageously accomplished by using the plasma enhanced chemical vapor deposition (PECVD) process. In one embodiment, the process is a Carboxl or Silane gas phase chemical reactions at low pressures (10 to 500 mT), voltages typically in the range of about 200 to 700 volts, currents typically in the range of about 3 to 7 amp and power in the range of about 6V to 2000 watts. The resulting surface (indicated at 120 in FIG. 15) populated with reactive sites, ready to receive an adhesive or coating. The mechanism is believed to be primarily due to hydrogen bonding and covalent bonding due to this adhesive or coating reacting to the changed moiety …” in paragraphs 62, 64, and 69 of Whittaker et al.).  It should be noted that “when a patent claims a structure already known ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional polymer material (e.g., comprising “adding a positively charged moiety to the backbone of the parylene compound” as “a suitable adhesive promoter” in order to “bond or adhere to plated copper”) for the unspecified polymer material of Moy et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional polymer material (e.g., comprising at least one of a reactive group that chemically bonds to an inorganic material and a reactive group that chemically bonds to an organic material, in order to be “compatible with” copper contacts) as the unspecified polymer material of Moy et al.
Claim(s) 2-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moy et al. in view of Whittaker et al. as applied to claim(s) 1 above, and further in view of Horiuchi (US 2009/0050817).
	In regard to claim 2 which is dependent on claim 1, Moy et al. also disclose that the protective layer and the moisture-proof layer have water vapor blocking property and corrosion resistance to a substance included in the scintillator (e.g., “… material of the converter gets partially decomposed in the ambient air and/or under moisture, and produce chemical species that are corrosive for the photosensitive sensor … improve the lifetime of radiation detectors … a barrier of material impermeable to at least one corrosive chemical species for the sensor and capable of ” in the second and third column 3 paragraphs or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide moisture-proof and corrosion resistance layers as the protective layer and the moisture-proof layer in order to “improve the lifetime” by protecting the protective layer and the moisture-proof layer from damage due to corrosion and minimize corrosive species released by moisture decomposition).  The panel of Moy et al. lacks an explicit description that the protective layer and the moisture-proof layer have insulating property and light transmissivity.  However, protective moisture-proof layers for scintillators are well known in the art (e.g., see “… protective layer 27 is a substance having an insulation property, a vapor barrier property, a permeation property with respect to light emission of a scintillation layer 29 and corrosion resistance to a substance composing the scintillation layer 29, and an organic substance mainly containing paraxylylene or an inorganic substance mainly containing diamond crystal is used … protective layer 32 is formed by the substance and the method similar to the protective layer 27 so as to cover the surfaces of the scintillation layer 29 …” in paragraphs 35 and 38 of Horiuchi).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional protective moisture-proof layers (e.g., comprising “organic substance mainly containing paraxylylene” “having an insulation property, a vapor barrier property, a permeation property with respect to light emission of a scintillation layer”) for the  et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional protective layer and a known conventional moisture-proof layer (e.g., having insulating property and light transmissivity) as the protective layer and the moisture-proof layer of Moy et al.
	In regard to claim 3 which is dependent on claim 1, the panel of Moy et al. lacks an explicit description that the protective layer and the moisture-proof layer include polyparaxylylene as a main component.  However, protective moisture-proof layers for scintillators are well known in the art (e.g., see “… protective layer 27 is a substance having an insulation property, a vapor barrier property, a permeation property with respect to light emission of a scintillation layer 29 and corrosion resistance to a substance composing the scintillation layer 29, and an organic substance mainly containing paraxylylene or an inorganic substance mainly containing diamond crystal is used … protective layer 32 is formed by the substance and the method similar to the protective layer 27 so as to cover the surfaces of the scintillation layer 29 …” in paragraphs 35 and 38 of Horiuchi).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional protective moisture-proof layers (e.g., comprising “organic substance mainly containing paraxylylene”) for the protective layer and the moisture-proof layer of Moy et al. and the results of the substitution would have been e.g., comprising polyparaxylylene as a main component) as the protective layer and the moisture-proof layer of Moy et al.
	In regard to claim 4 which is dependent on claim 1, Moy et al. also disclose that the protective layer and the moisture-proof layer include carbon crystal as a main component.  However, protective moisture-proof layers for scintillators are well known in the art (e.g., see “… protective layer 27 is a substance having an insulation property, a vapor barrier property, a permeation property with respect to light emission of a scintillation layer 29 and corrosion resistance to a substance composing the scintillation layer 29, and an organic substance mainly containing paraxylylene or an inorganic substance mainly containing diamond crystal is used … protective layer 32 is formed by the substance and the method similar to the protective layer 27 so as to cover the surfaces of the scintillation layer 29 …” in paragraphs 35 and 38 of Horiuchi).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional protective moisture-proof layers (e.g., comprising “an inorganic substance mainly containing diamond crystal”) for the protective layer and the moisture-proof layer of Moy et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing e.g., comprising carbon crystal as a main component) as the protective layer and the moisture-proof layer of Moy et al.
	In regard to claim 6 which is dependent on claim 3 in so far as understood, Moy et al. also disclose that the insulating layer includes an inorganic material (e.g., “… passivation layer 8 which is about 1.8 if it is silicon nitride …” in the eleventh column 5 paragraph).  The panel of Moy et al. lacks an explicit description that the bonding layer includes a material having a reaction group that chemically bonds to the inorganic material and a reactive group that chemically bonds to the polyparaxylylene.  However, commercially available polymers are well known in the art (e.g., see “… in preparation for the parylene coating, an adhesive promotor such as a very thin Silane, Carboxyl or Silane and Carboxyl layer 110 (shown in FIG. 13) is deposited … this very thin layer 110 may be formed by dipping the subassembly in a Silane or other adhesive before deposition of the parylene … publication entitled "Parylene Conformal Coatings Specifications and Properties," published by Specialty Coating Systems, Indianapolis, Ind. … While having excellent dielectric insulative properties, the surface of the deposited parylene will not bond or adhere to plated copper. It has been discovered, however, that a suitable adhesive promoter is accomplished by adding a positively charged moiety to the backbone of the parylene compound. This is advantageously accomplished by using the plasma enhanced chemical vapor deposition (PECVD) process. In one embodiment, the process is a Carboxl or Silane gas phase chemical reactions at low pressures (10 to 500 mT), voltages typically in the range of about 200 to 700 volts, currents typically in the range of about 3 to 7 amp and power in the range of about 6V to 2000 watts. The resulting surface (indicated at 120 in FIG. 15) populated with reactive sites, ready to receive an adhesive or coating. The mechanism is believed to be primarily due to hydrogen bonding and covalent bonding due to this adhesive or coating reacting to the changed moiety …” in paragraphs 62, 64, and 69 of Whittaker et al.).  when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional polymer material (e.g., comprising “suitable adhesive promoter is accomplished by adding a positively charged moiety to the backbone of the parylene compound” in order to achieve reactive bonding to inorganic “Silane” sites and/or organic “Carboxyl” sites) for the unspecified polymer material of Moy et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional polymer material (e.g., comprising a material having a reaction group that chemically bonds to the inorganic material and a reactive group that chemically bonds to the polyparaxylylene, in order to achieve adhesion) as the unspecified polymer material of Moy et al.
	In regard to claim 7 which is dependent on claim 3 in so far as understood, the panel of Moy et al. lacks an explicit description that the insulating layer includes an organic material, the bonding layer includes a material having a reaction group that chemically bonds to the organic material and a reactive group that chemically bonds to the polyparaxylylene.  However, insulating layers for photoelectric conversion elements are well known in the art (e.g., see “… protective layer 27 is a substance having an insulation property, a vapor barrier property, a permeation property with respect to light emission of a scintillation layer 29 and corrosion resistance to a substance composing the scintillation layer 29, and an organic ” in paragraphs 35 and 38 of Horiuchi).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional insulating layer (e.g., comprising “organic substance”) for the insulating layer of Moy et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional insulating layer (e.g., comprising an organic material) as insulating layer of Moy et al.  Further, commercially available polymers are well known in the art (e.g., see “… in preparation for the parylene coating, an adhesive promotor such as a very thin Silane, Carboxyl or Silane and Carboxyl layer 110 (shown in FIG. 13) is deposited … this very thin layer 110 may be formed by dipping the subassembly in a Silane or other adhesive before deposition of the parylene … publication entitled "Parylene Conformal Coatings Specifications and Properties," published by Specialty Coating Systems, Indianapolis, Ind. … While having excellent dielectric insulative properties, the surface of the deposited parylene will not bond or adhere to plated copper. It has been discovered, however, that a suitable adhesive promoter is accomplished by adding a positively charged moiety to the backbone of the parylene compound. This is advantageously accomplished by using the plasma enhanced chemical vapor deposition (PECVD) process. In one embodiment, the process is a Carboxl or Silane gas phase chemical reactions at low pressures (10 to 500 mT), voltages typically in the range of about 200 to 700 volts, currents ” in paragraphs 62, 64, and 69 of Whittaker et al.).  In this case, one of ordinary skill in the art could have substituted a known conventional polymer material (e.g., comprising “suitable adhesive promoter is accomplished by adding a positively charged moiety to the backbone of the parylene compound” in order to achieve reactive bonding to inorganic “Silane” sites and/or organic “Carboxyl” sites) for the unspecified polymer material of Moy et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional polymer material (e.g., comprising a material having a reaction group that chemically bonds to the organic material and a reactive group that chemically bonds to the polyparaxylylene, in order to achieve adhesion) as the unspecified polymer material of Moy et al.
	In regard to claim 8 which is dependent on claim 4 in so far as understood, Moy et al. also disclose that when the insulating layer includes an inorganic material (e.g., “… passivation layer 8 which is about 1.8 if it is silicon nitride …” in the eleventh column 5 paragraph).  The panel of Moy et al. lacks an explicit description that the bonding layer includes a material having a reaction group that chemically bonds to the inorganic material and a reactive group that chemically bonds to the carbon crystal.  However, commercially available polymers are well known in the art (e.g., see “… in preparation for the parylene coating, an adhesive promotor such as a very thin Silane, Carboxyl or Silane and Carboxyl ” in paragraphs 62, 64, and 69 of Whittaker et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional polymer material (e.g., comprising “suitable adhesive promoter is accomplished by adding a positively charged moiety to the backbone of the parylene compound” in order to achieve reactive bonding to inorganic “Silane” sites and/or organic “Carboxyl” sites) for the unspecified polymer material of Moy et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to e.g., comprising a material having a reaction group that chemically bonds to the inorganic material and a reactive group that chemically bonds to the carbon crystal, in order to achieve adhesion) as the unspecified polymer material of Moy et al.
	In regard to claim 9 which is dependent on claim 4 in so far as understood, the panel of Moy et al. lacks an explicit description that the insulating layer includes an organic material, the bonding layer includes a material having a reaction group that chemically bonds to the organic material and a reactive group that chemically bonds to the carbon crystal.  However, insulating layers for photoelectric conversion elements are well known in the art (e.g., see “… protective layer 27 is a substance having an insulation property, a vapor barrier property, a permeation property with respect to light emission of a scintillation layer 29 and corrosion resistance to a substance composing the scintillation layer 29, and an organic substance mainly containing paraxylylene or an inorganic substance mainly containing diamond crystal is used … protective layer 32 is formed by the substance and the method similar to the protective layer 27 so as to cover the surfaces of the scintillation layer 29 …” in paragraphs 35 and 38 of Horiuchi).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional insulating layer (e.g., comprising “organic substance”) for the insulating layer of Moy et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary e.g., comprising an organic material) as insulating layer of Moy et al.  Further, commercially available polymers are well known in the art (e.g., see “… in preparation for the parylene coating, an adhesive promotor such as a very thin Silane, Carboxyl or Silane and Carboxyl layer 110 (shown in FIG. 13) is deposited … this very thin layer 110 may be formed by dipping the subassembly in a Silane or other adhesive before deposition of the parylene … publication entitled "Parylene Conformal Coatings Specifications and Properties," published by Specialty Coating Systems, Indianapolis, Ind. … While having excellent dielectric insulative properties, the surface of the deposited parylene will not bond or adhere to plated copper. It has been discovered, however, that a suitable adhesive promoter is accomplished by adding a positively charged moiety to the backbone of the parylene compound. This is advantageously accomplished by using the plasma enhanced chemical vapor deposition (PECVD) process. In one embodiment, the process is a Carboxl or Silane gas phase chemical reactions at low pressures (10 to 500 mT), voltages typically in the range of about 200 to 700 volts, currents typically in the range of about 3 to 7 amp and power in the range of about 6V to 2000 watts. The resulting surface (indicated at 120 in FIG. 15) populated with reactive sites, ready to receive an adhesive or coating. The mechanism is believed to be primarily due to hydrogen bonding and covalent bonding due to this adhesive or coating reacting to the changed moiety …” in paragraphs 62, 64, and 69 of Whittaker et al.).  In this case, one of ordinary skill in the art could have substituted a known conventional polymer material (e.g., comprising “suitable adhesive promoter is accomplished by adding a positively charged moiety to the backbone of the parylene compound” in order to achieve reactive bonding to inorganic “Silane” sites and/or organic “Carboxyl” sites) for the unspecified polymer material of Moy et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known e.g., comprising a material having a reaction group that chemically bonds to the organic material and a reactive group that chemically bonds to the carbon crystal, in order to achieve adhesion) as the unspecified polymer material of Moy et al.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moy et al. in view of Whittaker et al. as applied to claim(s) 1 above, and further in view of Wei et al. (US 6,414,315).
	In regard to claim 16 which is dependent on claim 1, while Moy et al. also disclose that the bonding layer can be parylene (e.g., “… One category of material that is very useful is polyparaxylene or its halogen derivatives such as polytetrafluoroparaxylene …” in the sixth column 6 paragraph).  The panel of Moy et al. lacks an explicit description that the parylene thickness is 15 µm or less.  However, commercially available polymers are well known in the art (e.g., see “… continuous polymer layer of the x-ray imager described in the previous paragraph comprises, for example, parylene C of at least about 1 micron, and commonly in a range of about 1 micron to about 10 microns in thickness, and preferably about 7 microns in thickness …” in the last column 3 paragraph of Whittaker et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional parylene thickness (e.g., “commonly in a range of about 1 micron to about 10 microns in thickness”) for the unspecified parylene thickness of Moy et al. and the results e.g., ~7 µ) as the unspecified parylene thickness of Moy et al.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moy et al. in view of Whittaker et al. as applied to claim(s) 17 above, and further in view of Verbakel et al. (US 2017/0317133).
	In regard to claims 18 and 19 which are dependent on claim 17, the detector of Moy et al. lacks an explicit description that the protective and bonding layers provided on the radiation detection panel also covers the communication circuit board and an interconnect electrically connecting the radiation detection panel and the communication circuit board.  However, Verbakel et al. teach (paragraphs 32 and 33) that “… photon-electron conversion element 52 (in this embodi-ment again a direct conversion layer) is fully encapsulated. In this embodiment also the ASIC 53, the heat sink 56, wirebonds 57 and further processing electronic connection 58 are completely or partly encapsulated … radiation detector 5 of the present invention has a better moisture resistance than the previously described known radiation detector, because by also encap-sulating the electrical connections 54 there are less or even no open pathways for moisture to travel to the direct conversion layer 52 …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the protective and bonding layers of Moy et al. to also cover the communication circuit board and an interconnect electrically connecting the radiation detection panel and the communication circuit board, in order to achieve “better moisture resistance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 e.g., see “any of several thermoplastic crystalline materials that are polymers of para-xylene and are used especially as electrical insulation coating” from www.merriam-webster.com/dictionary/parylene [July 2021]